PETERS, C. J.
The plaintiff rested his case, at the trial below, upon the written instrument alone. This agreement is certainly a conditional contract. This is so expressed by the parties themselves in the face of it. They so understood it, and intended it to be so construed. What, then, was this condition ? We can only look to the contract itself for an answer, as there was no other evidence offered to the jury by the plain *331tiff, save the written agreement itself. Very obviously, the condition intended was the stipulation that fixed the time for the payment of the balance of the purchase-money agreed to be paid, —that is, “ when the purchaser is [was] satisfied that the horses are sound.” This is the language of the agreement. This made the payment of the two hundred dollars to depend on the soundness of the horses. If they were nob sound, there was no agreement to pay this sum, or to return the horses to the vendor, or to rescind the sale, in part or in whole. The agreement fixes two values upon the horses, — one value at $500, if they were sound; and the other value at $300, if they were unsound. It is true that this intention is somewhat obscurely expressed. But this construction is necessary, in order to protect the purchaser from being compelled to pay the same price for the horses, after he was satisfied that they were unsound, that he was willing to pay for them if he found them to be free from disease. There was evidence tending to show that one of the horses was unsound and valueless when sold. Then, the time to pay the two hundred dollars could not arrive. It was a sum agreed upon between the parties, to be left in the purchaser’s hands, to indemnify him against the suspected unsoundness of one or both of the horses at the time of the sale. As there was no agreement to return the horses, or either of them, if found to be diseased, this was a competent method for the parties themselves to ascertain the amount of the deduction from the price of the horses without disease, and the same horses with one of them diseased, and valueless from that disease. It seems to be the most rational construction of the language of the contract, that the purchaser did not intend to pay the same sum for the horses if they were diseased, as he was willing to pay if they were sound; and the amount kept in his hands to cover this difference was the sum of two hundred dollars. If there had been any agreement to return the horses, if the purchaser was not satisfied they were sound, then, on his failure to return them, he would have been liable to pay the full price, or at least the value of the one diseased. But there was no agreement to return them, or to communicate the fact of a discovery of the unsoundness to the vendor. Unless they were sound, he was not bound to pay more than he had already paid. This seems to be the meaning of the contract, when we look alone to its own words ; which we must do, when there is no other evidence before the court of the agreement of the parties, save the contract itself, as is the case here. The law does not infer that a party agrees to do more than his contract expresses. Here, there was no stipulation that the purchaser would return the horses if they were diseased, but only that he would pay two hundred dollars more than he had paid, when *332he became satisfied that they were sound. He was not liable to pay, until this time arrived. It never could arrive, if the horses, or one of them, was diseased. I think this the proper construction of this singular instrument. In this view of it, the court below erred in the charge given which was excepted to. And as this will necessarily work a reversal of the judgment of the court below, and furnish an exposition of the written agreement on another trial, I deem it unnecessary to discuss the charges which were asked and refused. The questions dependent on them may not again arise.
The judgment of the court below is reversed, and the cause is remanded for a new trial.